NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUN 12 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SOLARCITY CORPORATION,                          No.    15-17302

                  Plaintiff-Appellee,            D.C. No. 2:15-cv-00374-DLR

   v.
                                                 MEMORANDUM *
 SALT RIVER PROJECT
 AGRICULTURAL IMPROVEMENT AND
 POWER DISTRICT,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                     Argued and Submitted November 18, 2016
                             San Francisco, California

Before: KOZINSKI, GILMAN,* * and FRIEDLAND, Circuit Judges.

        We lack jurisdiction to consider the Power District’s arguments based on

Arizona Revised Statutes section 12-820.01. That section establishes an immunity


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
against claims for damages, but not against claims for injunctive relief.

AlliedSignal, Inc. v. City of Phoenix, 182 F.3d 692, 697 (9th Cir. 1999) (citing

Zeigler v. Kirschner, 781 P.2d 54, 61 (Ariz. Ct. App. 1989)). SolarCity’s claims

for antitrust damages were dismissed, and neither it nor the Power District has

appealed that decision. SolarCity also abandoned its previously asserted claim for

tort damages in favor of an earlier trial. Thus, section 12-820.01 can become

relevant only after judgment is entered, if at all—for example, if SolarCity

eventually appeals the district court’s order dismissing its damages claims. The

Power District’s current appeal of the issue is thus not ripe. 1 See, e.g., Mohawk

Indus., Inc. v. Carpenter, 558 U.S. 100, 106 (2009) (emphasizing that a collateral

order can be appealed only if review would be ineffective after final judgment);

Texas v. United States, 523 U.S. 296, 300 (1998) (“A claim is not ripe for

adjudication if it rests upon ‘contingent future events that may not occur as

anticipated, or indeed may not occur at all.’” (quoting Thomas v. Union Carbide

Agric. Prods. Co., 473 U.S. 568, 580-81 (1985))).

        Lastly, as to the filed-rate doctrine, the Power District argues only that we

have pendent jurisdiction to consider its appeal. We cannot have pendent

1
    The Power District’s motion for judicial notice is accordingly denied as moot.

                                            2
jurisdiction without appellate jurisdiction over some other matter—which we lack

for the reasons stated above and in our concurrently filed opinion.

      DISMISSED.




                                         3